 

Exhibit 10.4

  

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”)
effective as of the [●] day of [●], [●], is made and entered into by and among
Playboy Group, Inc. (formerly known as Mountain Crest Acquisition Corp), a
Delaware corporation (the “Company”), each of the undersigned parties that are
Pre-IPO Investors (as defined below), RT-Icon Holdings LLC, a Delaware limited
liability corporation (“RT-Icon”), and each of the other shareholders of Playboy
Enterprises, Inc., a Delaware corporation (“Playboy”) whose names are listed on
Exhibit A hereto (each a “Playboy Investor” and collectively the “Playboy
Investors”) (each of the foregoing parties (other than the Company) and any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 6.2 of this Agreement, an “Investor” and collectively, the “Investors”).

 

WHEREAS, each of the Company and certain investors (each, a “Pre-IPO Investor”)
is a party to, and hereby consents to, this amendment and restatement of that
certain Registration Rights Agreement, dated June 4, 2020 (the “Original
Registration Rights Agreement”), pursuant to which the Company granted the
Pre-IPO Investors certain registration rights with respect to certain securities
of the Company, as set forth therein;

 

WHEREAS, the Company, MCAC Merger Sub Inc., a Delaware corporation (“Merger
Sub”), and Playboy have entered into that certain Agreement and Plan of Merger
(as may be amended from time to time, the “Merger Agreement”), dated as of
September 30, 2020, pursuant to which, on the Effective Date (as defined below),
the Company, Merger Sub and Playboy intend to effect a merger of Merger Sub with
and into Playboy (the “Merger”), upon which Merger Sub will cease to exist,
Playboy will become a wholly owned subsidiary of the Company and the outstanding
shares of Playboy’s common stock will be converted into the right to receive
consideration described in the Merger Agreement.

 

WHEREAS, pursuant to the Merger Agreement, 700,000 of the shares of common stock
of the Company, par value $0.0001 per share (the “Common Stock”), previously
owned by the Pre-IPO Investors shall be transferred to Playboy or its designee
upon the Effective Date.

 

WHEREAS, the Investors and the Company desire to enter into this Agreement in
connection with the closing of the transactions contemplated by the Merger
Agreement to amend and restate the Original Registration Rights Agreement to
provide the Investors with certain rights relating to the registration of the
securities held by them as of the date hereof on the terms and conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Affiliate” means, when used with reference to any Person, any other Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with such first Person and, when used with
reference to any natural person, shall also include such person’s spouse,
parents and descendants (whether by blood or adoption, and including
stepchildren) and the spouses of such persons.

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Blackout Period” is defined in Section 3.1.1.

 

“Business Combination” means the acquisition of direct or indirect ownership
through a merger, share exchange, asset acquisition, share purchase,
recapitalization, reorganization or other similar type of transaction, of one or
more businesses or entities.

 



 

 

 

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” is defined in the preamble to this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” means a holder who has made a written demand pursuant to
Sections 2.1.1 or 2.1.3, as applicable.

 

“Filing Deadline” is defined in Section 2.3.1.

 

“Effective Date” means the date the Company consummates the Merger.

 

“Effectiveness Deadline” is defined in Section 2.3.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Initial Shares” means all of the outstanding shares of Common Stock issued
prior to the consummation of the Company’s initial public offering.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“IPO” means the Company’s initial public offering.

 

“IPO Escrow Agreement” means the Stock Escrow Agreement dated as of June 4, 2020
by and among the Investors and Continental Stock Transfer & Trust Company.

 

“Lock-up Agreement” is defined in Section 2.1.1.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Merger” is defined in the preamble to this Agreement.

 

“Merger Agreement” is defined in the preamble to this Agreement.

 

“Merger Sub” is defined in the preamble to this Agreement.

 

“New Registration Statement” is defined in Section 2.3.3.

 

“Notices” is defined in Section 6.3.

 



 

 

 

“Original Registration Rights Agreement” is defined in the preamble to this
Agreement.

 

“Person” means a company, corporation, association, partnership, limited
liability company, organization, joint venture, trust or other legal entity, an
individual, a government or political subdivision thereof or a governmental
agency.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“PIPE Subscription Agreements” means the Subscription Agreements, dated as of
September 30, 2020, by and among the Company and the subscribers thereto (as may
be amended from time to time).

 

“Playboy” is defined in the preamble to this Agreement.

 

“Playboy Investors” is defined in the preamble to this Agreement.

 

“Pre-IPO Investors” is defined in the preamble to this Agreement.

 

“Private Units” means units various Investors privately purchased simultaneously
with the consummation of the Company’s initial public offering and when the
underwriters in the Company’s initial public offering exercised their
over-allotment option, as described in the prospectus relating to the Company’s
initial public offering.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means (i) the Initial Shares, (ii) the Private Units
(and underlying shares of Common Stock), (iii) any securities issuable upon
conversion of loans from Pre-IPO Investors to the Company, if any (“Loan
Securities”), (iv) any other outstanding share of Common Stock or any other
equity security (including the shares of Common Stock issued or issuable upon
the exercise of any other equity security) of the Company held by an Investor as
of the Effective Date (including the shares of Common Stock issued pursuant to
the Merger Agreement), and (v) any other equity security of the Company issued
or issuable with respect to any such share of Common Stock by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding, or (d) the Registrable
Securities are freely saleable under Rule 144 without volume limitations,
requirements of current public information, manner of sale or any other
restrictions under Rule 144.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).

 



 

 

 

“Release Date” means the date on which the Initial Shares are disbursed from
escrow pursuant to Section 3 of the IPO Escrow Agreement.

 

“Resale Shelf Registration Statement” is defined in Section 2.3.1.

 

“RT-Icon” is defined in the preamble to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“SEC Guidance” is defined in Section 2.3.3.

 

“Takedown Requesting Holder” is defined in Section 2.3.4.

 

“Underwriter” means, solely for the purposes of this Agreement, a securities
dealer who purchases any Registrable Securities as principal in an underwritten
offering and not as part of such dealer’s market-making activities.

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to the Underwriter in a firm commitment underwriting for distribution
to the public.

 

“Underwritten Shelf Takedown” is defined in Section 2.3.4.

 

“Units” means the units of the Company, each comprised of one share of Common
Stock and one right to acquire one-tenth (1/10) of one share of Common Stock.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Demand Registration. At any time and from time to time on or
after (i) the Effective Date with respect to the Private Units (or underlying
shares of Common Stock) and Loan Securities, (ii) three months prior to the
first possible Release Date with respect to the Initial Shares that are
Registrable Securities and subject the IPO Escrow Agreement, or (iii) three
months prior to the first possible date on which the restrictions on transfer
will lapse under the Lock-up Agreement entered into in connection with the
Merger Agreement (the “Lock-up Agreement”) with respect to all Registrable
Securities held by the Playboy Investors, the holders of a majority-in-interest
of such Registrable Securities held by the Pre-IPO Investors, on the one hand,
or the Playboy Investors, on the other hand, as the case may be, held by such
Investors, or the transferees of such Investors, may make a written demand, on
no more than three occasions in any twelve month period for each of the Pre-IPO
Investors and the Playboy Investors, for registration under the Securities Act
of all or part of their Registrable Securities, as the case may be (a “Demand
Registration”). Any demand for a Demand Registration shall specify the number of
shares of Registrable Securities proposed to be sold and the intended method(s)
of distribution thereof. The Company will notify all holders of Registrable
Securities of the demand, and each holder of Registrable Securities who wishes
to include all or a portion of such holder’s Registrable Securities in the
Demand Registration (each such holder including shares of Registrable Securities
in such registration, a “Demanding Holder”) shall so notify the Company within
five (5) days after the receipt by the holder of the notice from the Company.
Upon any such request, the Demanding Holders shall be entitled to have their
Registrable Securities included in the Demand Registration, subject to Section
2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not be
obligated to effect more than an aggregate of one (1) Demand Registration under
this Section 2.1.1 in respect of all Registrable Securities.

 

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until (i) the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective, (ii) the
Company has complied with all of its obligations under this Agreement with
respect thereto and (iii) the Registration Statement has remained effective
continuously until the earlier of (x) one (1) year after effectiveness or (y)
the date on which all of the Registrable Securities requested by the Requesting
Holders to be registered on behalf of the Requesting Holders in such
Registration Statement have been sold; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) a
majority-in-interest of the Demanding Holders thereafter elect to continue the
offering; provided, further, that the Company shall not be obligated to file a
second Registration Statement until a Registration Statement that has been filed
is counted as a Demand Registration or is terminated.

 



 

 

 

2.1.3 Underwritten Offering pursuant to Demand Registration. If a
majority-in-interest of the Demanding Holders so elect and such holders so
advise the Company as part of their written demand for a Demand Registration,
the offering of such Registrable Securities pursuant to such Demand
Registration, or a portion thereof, shall be in the form of an Underwritten
Offering; provided, however, that the aggregate offering price for any such
Underwritten Offering may not be less than $25,000,000, unless the Company is
eligible to register such shares of Common Stock on Form S-3, or subsequent
similar form, in a manner which does not require inclusion of any information
concerning the Company other than to incorporate by reference (including forward
incorporation by reference) its filings under the Exchange Act, in which case
the aggregate offering price for any such Underwritten Offering may not be less
than $10,000,000. All such Demanding Holders proposing to distribute their
Registrable Securities through such Underwritten Offering under this Section
2.1.3 shall, at the time of any such Underwritten Offering, enter into an
underwriting agreement in customary form with the Underwriter(s) selected by a
majority-in-interest of the Demanding Holder (provided, however, that such
Underwriter(s) is reasonably satisfactory to the Company and RT-Icon (but only
to the extent that RT-Icon is participating in such Underwritten Offering);
provided, further, that any obligation of any such Investor to indemnify any
Person pursuant to any such underwriting agreement shall be several, not joint
and several, among such Investors selling Registrable Securities, and such
liability shall be limited to the net amount received by any such Investor from
the sale of his, her or its Registrable Securities pursuant to such Underwritten
Offering, and the relative liability of each such Investor shall be in
proportion to such net amounts).

 

2.1.4 Reduction of Offering in Connection with Demand Registration. If the
managing Underwriter(s) in an Underwritten Offering effected pursuant to a
Demand Registration in good faith advises the Company and the Demanding Holders
in writing that the dollar amount or number of shares of Registrable Securities
which the Demanding Holders desire to sell, taken together with all other shares
of Common Stock or other securities which the Company desires to sell and the
shares of Common Stock, if any, as to which a registration has been requested
pursuant to separate written contractual piggy-back registration rights held by
other shareholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of shares, as applicable, the “Maximum Number of
Shares”), then the Company shall include in such registration: (i) first, the
Registrable Securities as to which Demand Registration has been requested by the
Demanding Holders (pro rata in accordance with the number of shares that each
such Person has requested be included in such registration, regardless of the
number of shares held by each such Person (such proportion is referred to herein
as “Pro Rata”)) up to the maximum amount that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the shares of Common
Stock or other securities that the Company desires to sell that can be sold
without exceeding the Maximum Number of Shares; (iii) third, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(i) and (ii), the shares of Common Stock or other securities for the account of
other persons that the Company is obligated to register pursuant to then other
written contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares.

 

2.1.5 Demand Registration Withdrawal.

 



 

 

 

a) If a majority-in-interest of the Demanding Holders disapprove of the terms of
any underwriting or are not entitled to include all of their Registrable
Securities in any offering, such majority-in-interest of the Demanding Holders
may elect to withdraw from such offering by giving written notice to the Company
and the Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then such registration shall not count as a Demand Registration
provided for in Section 2.1. Notwithstanding the forgoing, an Investor may
withdraw all or any portion of its Registrable Securities included in a Demand
Registration from such Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement; provided that such
withdrawal shall be irrevocable and, after making such withdrawal, an Investor
shall no longer have any right to include Registrable Securities in the Demand
Registration as to which such withdrawal was made.

 

b) Notwithstanding anything to the contrary in this Agreement, the Company shall
be responsible for the registration expenses described in Section 3.3 incurred
in connection with a Registration pursuant to a Demand Registration or an
Underwritten Offering prior to its withdrawal under this Section 2.1.5.

 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights.

 

a) If at any time on or after the Effective Date, the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for shareholders of the Company for their account (or by the
Company and by shareholders of the Company including, without limitation,
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to the Company’s existing
shareholders, (iii) for an offering of debt that is convertible into equity
securities of the Company, (iv) for a dividend reinvestment plan, (v) that is a
shelf registration statement on Form S-3 for a primary offering by the Company,
provided that the Company makes no offering of securities pursuant to such shelf
registration statement prior to the effective date of the Registration Statement
required hereunder that includes all of the Registrable Securities, (vi) that is
on Form S-4 (as promulgated under the Securities Act) relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or their then equivalents, or (vii) filed relating to equity
securities to be issued under the PIPE Subscription Agreements, provided
however, that the limitation under (vii) shall only apply to the first
Registration Statement filed by the Company as required under the PIPE
Subscription Agreements, then the Company shall (x) give written notice of such
proposed filing to the holders of Registrable Securities as soon as practicable
but in no event less than ten (10) days before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, of the offering, and (y)
offer to the holders of Registrable Securities in such notice the opportunity to
register the sale of such number of shares of Registrable Securities as such
holders may request in writing within five (5) days following receipt of such
notice (a “Piggy-Back Registration”). The Company shall cause such Registrable
Securities to be included in such Piggy-back Registration.

 



 

 

 

b) If at any time on or after the Effective Date, the Company proposes to effect
an Underwritten Offering for its own account or for the account of stockholders
of the Company (a “Company Underwritten Offering”), the Company shall notify, in
writing, all Investors of Registrable Securities of such demand, and such
Investor who thereafter wishes to include all or a portion of such Investor’s
Registrable Securities in such Underwritten Offering (each such Investor, a
“Company Underwritten Shelf Offering Requesting Holder”) shall so notify the
Company, in writing, within five days after the receipt by such Investor of the
notice from the Company. Upon receipt by the Company of any such written
notification from a Company Underwritten Shelf Offering Requesting Holder, such
Investor shall be entitled, subject to Sections 2.2.2 and 3.1.1 hereof, to have
its Registrable Securities included in the Company Underwritten Offering. The
Company shall use its commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of the Company and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. All holders of
Registrable Securities proposing to distribute their securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration; provided, however, that
any obligation of any such Investor to indemnify any Person pursuant to any such
Underwriting Agreement shall be several, not joint and several, among such
Investors selling Registrable Securities, and such liability shall be limited to
the net amount received by any such Investor from the sale of its Registrable
Securities pursuant to such Underwritten Offering, and the relative liability of
each such Investor shall be in proportion to such net amounts.. Notwithstanding
the provisions set forth in the immediately preceding sentences, the right to a
Piggy-Back Registration set forth under this Section 2.2.1 with respect to the
Registrable Securities shall terminate on the seventh anniversary of the
Effective Date.

 

2.2.2 Reduction of Underwritten Offering in Connection with Piggy-Back
Registration. If the managing Underwriter or Underwriters for a Piggy-Back
Registration that is to be an underwritten offering advises the Company and the
holders of Registrable Securities participating in the Underwritten Offering in
writing that the dollar amount or number of shares of Common Stock which the
Company desires to sell in such Underwritten Offering, taken together with the
shares of Common Stock, if any, as to which inclusion in such Underwritten
Offering has been demanded pursuant to separate written contractual arrangements
with persons other than the holders of Registrable Securities hereunder, the
Registrable Securities as to which inclusion in such Underwritten Offering has
been requested under Section 2.2.1, and the shares of Common Stock, if any, as
to which inclusion in such Underwritten Offering has been requested pursuant to
separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Shares, then the
Company shall include in any such registration:

 

a) If the Underwritten Offering is undertaken for the Company’s account: (A)
first, the shares of Common Stock or other equity securities that the Company
desires to sell in such Underwritten Offering that can be sold without exceeding
the Maximum Number of Shares; (B) second, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clause (A), the shares of
Common Stock or other securities, if any, comprised of Registrable Securities,
as to which registration has been requested pursuant to the applicable written
contractual piggy-back registration rights of such security holders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares; and (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock or other securities
for the account of other persons that the Company is obligated to register
pursuant to written contractual piggy-back registration rights with such persons
and that can be sold without exceeding the Maximum Number of Shares;

 



 

 

 

b) If the registration is a “demand” registration undertaken at the demand of
persons other than either the holders of Registrable Securities, (A) first, the
shares of Common Stock or other securities for the account of the demanding
persons and the shares of Common Stock or other securities comprised of
Registrable Securities, Pro Rata, as to which registration has been requested
pursuant to the terms hereof, that can be sold without exceeding the Maximum
Number of Shares; (B) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; (C) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), the shares of Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Number of Shares.

 

2.2.3 Piggy-Back Registration Withdrawal. Any holder of Registrable Securities
may elect to withdraw such holder’s request for inclusion of Registrable
Securities in any Piggy-Back Registration by giving written notice to the
Company and the Underwriter(s) (if any) of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. In the case of any Underwritten Offering in connection with any
Piggy-back Registration, any participating Investor shall have the right to
withdraw their respective Registrable Securities from such Underwritten Offering
prior to the pricing of such Underwritten Offering. Notwithstanding anything to
the contrary in this Agreement, the Company shall pay all expenses incurred by
the holders of Registrable Securities in connection with such Piggy-Back
Registration or Underwritten Offering prior to its withdrawal as provided in
Section 3.3.

 

2.2.4 Unlimited Piggy-back Registration Rights. For purposes of clarify, any
Registration or Underwritten Offering effected pursuant to Section 2.2. hereof
shall not be counted as a Registration pursuant to a Demand Registration
effected under Section 2.1 hereof.

 

2.3 Resale Shelf Registration Rights.

 

2.3.1 Registration Statement Covering Resale of Registrable Securities. The
Company shall prepare and file or cause to be prepared and filed with the
Commission, no later than sixty (60) days following the Effective Date (the
“Filing Deadline”), a Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 of the Securities Act or any successor
thereto registering the resale from time to time by holders of all of the
Registrable Securities held by the Holders (the “Resale Shelf Registration
Statement”). The Resale Shelf Registration Statement shall be on Form S-3 (or,
if Form S-3 is not available to be used by the Company at such time, on Form S-1
or another appropriate form permitting Registration of such Registrable
Securities for resale). If the Resale Shelf Registration Statement is initially
filed on Form S-1 and thereafter the Company becomes eligible to use Form S-3
for secondary sales, the Company shall, as promptly as practicable, cause such
Resale Shelf Registration Statement to be amended, or shall file a new
replacement Resale Shelf Registration Statement, such that the Resale Shelf
Registration Statement is on Form S-3. The Company shall use commercially
reasonable efforts to cause the Resale Shelf Registration Statement to be
declared effective as soon as possible after filing, but in no event later than
thirty (30) days following the Filing Deadline (the “Effectiveness Deadline”);
provided, however, that the Effectiveness Deadline shall be extended to sixty
(60) days after the Filing Deadline if the Registration Statement is reviewed
by, and receives comments from, the Commission; provided, however, that the
Company’s obligations to include the Registrable Securities held by a holder in
the Resale Shelf Registration Statement are contingent upon such holder
furnishing in writing to the Company such information regarding the holder, the
securities of the Company held by the holder and the intended method of
disposition of the Registrable Securities as shall be reasonably requested by
the Company to effect the registration of the Registrable Securities, and the
holder shall execute such documents in connection with such registration as the
Company may reasonably request that are customary of a selling stockholder in
similar situations. Once effective, the Company shall use commercially
reasonable efforts to keep the Resale Shelf Registration Statement and
Prospectus included therein continuously effective and to be supplemented and
amended to the extent necessary to ensure that such Registration Statement is
available or, if not available, to ensure that another Registration Statement is
available, under the Securities Act at all times until the earliest of (i) the
date on which all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement and (ii) the
date on which all Registrable Securities and other securities covered by such
Registration Statement have ceased to be Registrable Securities. The
Registration Statement filed with the Commission pursuant to this subsection
2.3.1 shall contain a Prospectus in such form as to permit any holder to sell
such Registrable Securities pursuant to Rule 415 under the Securities Act (or
any successor or similar provision adopted by the Commission then in effect) at
any time beginning on the effective date for such Registration Statement
(subject to lock-up restrictions under the Lock-up Agreement and the Release
Date under the IPO Escrow Agreement), and shall provide that such Registrable
Securities may be sold pursuant to any method or combination of methods legally
available to, and requested by, holders of the Registrable Securities.

 



 

 

 

2.3.2 Amendments and Supplements. Subject to the provisions of Section 2.3.1
above, the Company shall promptly prepare and file with the Commission from time
to time such amendments and supplements to the Resale Shelf Registration
Statement and Prospectus used in connection therewith as may be necessary to
keep the Resale Shelf Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all the
Registrable Securities. If any Resale Shelf Registration Statement filed
pursuant to Section 2.3.1 is filed on Form S-3 and thereafter the Company
becomes ineligible to use Form S-3 for secondary sales, the Company shall
promptly notify the holders of such ineligibility and use its commercially
reasonable efforts to file a shelf registration on an appropriate form as
promptly as practicable to replace the shelf registration statement on Form S-3
and have such replacement Resale Shelf Registration Statement declared effective
as promptly as practicable and to cause such replacement Resale Shelf
Registration Statement to remain effective, and to be supplemented and amended
to the extent necessary to ensure that such Resale Shelf Registration Statement
is available or, if not available, that another Resale Shelf Registration
Statement is available, for the resale of all the Registrable Securities held by
the holders until all such Registrable Securities have ceased to be Registrable
Securities; provided, however, that at any time the Company once again becomes
eligible to use Form S-3, the Company shall cause such replacement Resale Shelf
Registration Statement to be amended, or shall file a new replacement Resale
Shelf Registration Statement, such that the Resale Shelf Registration Statement
is once again on Form S-3.

 

2.3.3 SEC Cutback. Notwithstanding the registration obligations set forth in
this Section 2.3, in the event the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the holders thereof
and use its commercially reasonable efforts to file amendments to the Resale
Shelf Registration Statement as required by the Commission and/or (ii) withdraw
the Resale Shelf Registration Statement and file a new registration statement (a
“New Registration Statement”) on Form S-3, or if Form S-3 is not then available
to the Company for such registration statement, on such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment or New Registration
Statement, the Company shall use its commercially reasonable efforts to advocate
with the Commission for the registration of all of the Registrable Securities in
accordance with any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff (the “SEC Guidance”).
Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation on the number of Registrable Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater number of Registrable
Securities), unless otherwise directed in writing by a holder as to further
limit its Registrable Securities to be included on the Registration Statement,
the number of Registrable Securities to be registered on such Registration
Statement will be reduced Pro Rata among all such selling shareholders whose
securities are included in such Registration Statement, subject to a
determination by the Commission that certain holders must be reduced first based
on the number of Registrable Securities held by such holders. In the event the
Company amends the Resale Shelf Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the
Commission, as promptly as allowed by Commission or SEC Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Resale Shelf
Registration Statement, as amended, or the New Registration Statement.

 



 

 

 

2.3.4 Underwritten Shelf Takedown. At any time and from time to time after a
Resale Shelf Registration Statement has been declared effective by the
Commission, the holders of Registrable Securities may request to sell all or any
portion of the Registrable Securities in an underwritten offering that is
registered pursuant to the Resale Shelf Registration Statement (each, an
“Underwritten Shelf Takedown”); provided, however, that the Company shall only
be obligated to effect an Underwritten Shelf Takedown if such offering shall
include securities with a total offering price (including piggyback securities
and before deduction of underwriting discounts) reasonably expected to exceed,
in the aggregate, $10,000,000. All requests for Underwritten Shelf Takedowns
shall be made by giving written notice to the Company at least ten (10) days
prior to the public announcement of such Underwritten Shelf Takedown, which
shall specify the approximate number of Registrable Securities proposed to be
sold in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown. The
Company shall include in any Underwritten Shelf Takedown the securities
requested to be included by any holder (each a “Takedown Requesting Holder”) at
least 48 hours prior to the public announcement of such Underwritten Shelf
Takedown pursuant to written contractual piggyback registration rights of such
holder (including those set forth herein). All such holders proposing to
distribute their Registrable Securities through an Underwritten Shelf Takedown
under this subsection 2.3.4 shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Underwritten Offering
by the majority-in-interest of the Takedown Requesting Holders initiating the
Underwritten Shelf Takedown.

 

2.3.5 Reduction of Underwritten Shelf Takedown. If the managing Underwriter(s)
in an Underwritten Shelf Takedown, in good faith, advise the Company and the
Takedown Requesting Holders in writing that the dollar amount or number of
Registrable Securities that the Takedown Requesting Holders desire to sell,
taken together with all other shares of the Common Stock or other equity
securities that the Company desires to sell, exceeds the Maximum Number of
Shares, then the Company shall include in such Underwritten Shelf Takedown, as
follows: (i) first, the Registrable Securities of the Takedown Requesting
Holders, on a Pro Rata basis, that can be sold without exceeding the Maximum
Number of Shares; and (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Shares.

 

2.3.6 Registrations effected pursuant to this Section 2.3 shall not be counted
as Demand Registrations effected pursuant to Section 2.1. Under no circumstances
shall the Company be obligated to effect more than an aggregate of three (3)
Underwritten Shelf Takedowns in any 12-month period.

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its commercially reasonable efforts to effect the registration and
sale of such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:

 

3.1.1 Filing Registration Statement; Restriction on Registration Rights. The
Company shall use its commercially reasonable efforts to, as expeditiously as
possible after receipt of a request for a Demand Registration pursuant to
Section 2.1, prepare and file with the Commission a Registration Statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of all
Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its commercially
reasonable efforts to cause such Registration Statement to become effective and
use its commercially reasonable efforts to keep it effective for the period
required by Section 3.1.3; provided, however, that the Company shall not be
obligated to (but may, at its sole option) (a) effect any Demand Registration or
an Underwritten Offering or (b) file a Registration Statement (or any amendment
thereto) or effect an Underwritten Offering if the Company has determined in
good faith that the sale of Registrable Securities pursuant a Registration
Statement would require disclosure of material non-public information not
otherwise required to be disclosed under applicable securities laws (i) which
disclosure would have a material adverse effect on the Company or (ii) relating
to a material transaction involving the Company (any such period, a “Blackout
Period”); provided, however, that in no event shall any Blackout Period together
with other Blackout Periods exceed an aggregate of 60 days in any consecutive
12-month period. Notwithstanding the foregoing, the Company shall not exercise
its rights under this Section 3.1.1 to invoke a Blackout Period unless it
applies the same Blackout Period restrictions contained herein to all other
securityholders of the Company with contractual registration rights..

 



 

 

 

3.1.2 Copies. The Company shall, prior to filing a Registration Statement or
Prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement, and such other
documents as the holders of Registrable Securities included in such registration
or legal counsel for any such holders may request in order to facilitate the
disposition of the Registrable Securities owned by such holders.

 

3.1.3 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn.

 

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than five (5) Business Days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within five (5)
Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any written comments by the Commission or any request
by the Commission for any amendment or supplement to such Registration Statement
or any Prospectus relating thereto or for additional information or of the
occurrence of an event requiring the preparation of a supplement or amendment to
such Prospectus so that, as thereafter delivered to the purchasers of the
securities covered by such Registration Statement, such Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that not less than two (2) Business Days before filing with
the Commission a Registration Statement or not less than one (1) Business Day
before the filing of any related Prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall (y)
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed and (z) cause its officers and directors, counsel
and independent registered public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to each such
holder, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file any Registration Statement or
Prospectus or amendment or supplement thereto, including documents incorporated
by reference, to which such holders or their legal counsel shall object in good
faith, provided that, the Company is notified of such objection in writing no
later than two (2) Business Days after the holders have been so furnished copies
of a Registration Statement or one (1) Business Day after the holders have been
so furnished copies of any related Prospectus or amendments or supplements
thereto.

 

3.1.5 State Securities Laws Compliance. The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

 



 

 

 

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement. No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.

 

3.1.7 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8 Records. The Company shall make available for inspection by the holders of
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.

 

3.1.9 Earnings Statement. The Company shall comply with all applicable rules and
regulations of the Commission and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.10 Listing. The Company shall use its commercially reasonable efforts to
cause all Registrable Securities included in any registration to be listed on
such exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
registration.

 

3.1.11 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, the Company shall
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any Underwritten Offering (provided that the
dollar threshold in this Section 3.1.12 shall be reduced to $10,000,000 in a
Registration relating to Registrable Securities of RT-Icon).

 

3.1.12 Regulation M. The Company shall take no direct or indirect action
prohibited by Regulation M under the Exchange Act; provided, that, to the extent
that any prohibition is applicable to the Company, the Company will take all
reasonable action to make any such prohibition inapplicable.

 



 

 

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended Prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
Prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, any registration on Form S-3
effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities as required by Section 3.1.11; (vi) Financial Industry Regulatory
Authority fees; (vii) fees and disbursements of counsel for the Company and fees
and expenses for independent certified public accountants retained by the
Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters requested pursuant to Section 3.1.9); and (viii) the
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration. The Company shall have no obligation to pay
any underwriting discounts or selling commissions attributable to the
Registrable Securities being sold by the holders thereof or any fees and
disbursements of its counsel in connection therewith, which underwriting
discounts or selling commissions and fees and disbursements of its counsel shall
be borne by such holders. Additionally, in an underwritten offering, all selling
shareholders and the Company shall bear the expenses of the Underwriter pro rata
in proportion to the respective amount of shares each is selling in such
offering.

 

3.4 Holders’ Information. The holders of Registrable Securities shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with Federal
and applicable state securities laws. The Company’s obligations to include the
Registrable Securities in any Registration Statement under this Agreement are
contingent upon each holder of Registrable Securities furnishing in writing to
the Company such information regarding such holder, the securities of the
Company held by holder and the intended method of disposition of the Registrable
Securities as shall be reasonably requested by the Company to effect the
registration of the Registrable Securities, and such holder shall execute such
documents in connection with such registration as the Company may reasonably
request that are customary of a selling stockholder in similar situations.

 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in (or incorporated by reference in) any Registration Statement under
which the sale of such Registrable Securities was registered under the
Securities Act, any Prospectus contained in the Registration Statement, or free
writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto), or any amendment or supplement to such Registration
Statement, or any filing under any state securities law required to be filed or
furnished, or arising out of or based upon any omission (or alleged omission) to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration; and the Company shall promptly reimburse
the Investor Indemnified Party for any legal and any other expenses reasonably
incurred by such Investor Indemnified Party in connection with investigating and
defending any such expense, loss, judgment, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such expense, loss, claim, damage or liability arises out of or
is based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in such Registration Statement, Prospectus, or free
writing prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter (within the meaning of the Securities Act or the Exchange Act, as
applicable) on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 



 

 

 

4.2 Indemnification by Holders of Registrable Securities. Each holder of
Registrable Securities will, indemnify and hold harmless the Company, each of
its directors, officers, agents and employees, each Persons who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), each Underwriter (if any), and each other selling holder
and each other person, if any, who controls another selling holder or such
Underwriter within the meaning of the Securities Act, and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) (including,
without limitation, reasonable attorneys’ fees and other expenses) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
Prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein. Each selling holder’s indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds actually received by such selling holder.

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 



 

 

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

5. RULE 144.

 

5.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

 

6. MISCELLANEOUS.

 

6.1 Other Registration Rights. The Company represents and warrants that, except
as disclosed in the Company’s registration statement on Form S-1 (File No.
333-238320) and registration rights granted to certain investors in connection
with the private placement transactions contemplated under the Merger Agreement,
no person, other than the holders of the Registrable Securities, has any right
to require the Company to register any of the Company’s share capital for sale
or to include the Company’s share capital in any registration filed by the
Company for the sale of share capital for its own account or for the account of
any other person.

 

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties, to the permitted assigns of the
Investors or holder of Registrable Securities or of any assignee of the
Investors or holder of Registrable Securities. This Agreement is not intended to
confer any rights or benefits on any persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 6.2.

 



 

 

 

6.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
Business Day or is after normal business hours, then such notice shall be deemed
given on the next Business Day. Notice otherwise sent as provided herein shall
be deemed given on the next Business Day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 

To the Company:

 

Playboy Group, Inc. (f/k/a Mountain Crest Acquisition Corp.)

10960 Wilshire Blvd., Suite 2200

Los Angeles, CA 90024

Attention: Chris Riley, General Counsel

Email: criley@playboy.com

 

with a copy to (which copy shall not constitute notice):

 

Jones Day

1755 Embarcadero Road

Palo Alto, California 94303

Attention: W. Stuart Ogg and Micheal Reagan

E-mail: sogg@jonesday.com; mreagan@jonesday.com

 

To an Investor, to the address set forth below such Investor’s name on Exhibit A
hereto.

 

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

 

6.7 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon the Company unless executed in writing by
the Company. No amendment, modification or termination of this Agreement shall
be binding upon the holders of the Registrable Securities unless executed in
writing by the holders of the majority Registrable Securities.

 

6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 



 

 

 

6.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

6.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

6.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

6.12 Consent to Jurisdiction; Waiver of Trial by Jury. The parties hereto agree
to submit any matter or dispute resulting from or arising out of the execution,
performance, interpretation, breach or termination of this Agreement to the
non-exclusive jurisdiction of federal or state courts within the State of New
York. Each of the parties agrees that service of any process, summons, notice or
document in the manner set forth in Section 6.3 hereof or in such other manner
as may be permitted by applicable law, shall be effective service of process for
any proceeding in the State of New York with respect to any matters to which it
has submitted to jurisdiction in this Section 6.12. Each of the parties hereto
irrevocably and unconditionally agrees that it is subject to, and hereby submits
to, the personal jurisdiction of the courts located in the State of New York for
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereunder and waives any objection to the laying of venue in the
United States District Court for the Southern District of New York, or the New
York state courts if the federal jurisdictional standards are not satisfied, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ITS
RIGHTS TO A TRIAL BY JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Registration Rights Agreement to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

 



COMPANY:

     



PLAYBOY GROUP, INC.

     



By:

    Name:     Title:  

 



 

 

 

  PRE-IPO INVESTORS:          



SUNLIGHT GLOBAL INVESTMENT LLC

           



By:

      Name:  Suying Liu       Title: Member

 

                  Nelson Haight

 

                  Todd Milbourn

 

     

 

          Wenhua Zhang

 



 

 



 

  PLAYBOY INVESTORS::     RT-Icon Holding LLC     By: RTM-Icon, LLC, its Manager
              By:           Name:          Title:                 DRAWBRIDGE
SPECIAL OPPORTUNITIES FUND LP,     By: Drawbridge Special Opportunities GP LLC,
its Manager               By:         Name:          Title:                    
      Name                           Name                           Name        
                  Name  

 



 

 

 

EXHIBIT A

 

Name and Address of Investors

 

PRE-IPO INVESTORS:

 

 



Sunlight Global Investment, LLC, c/o Mountain Crest Acquisition Corp, 311 W.
43rd Street, 12th Floor, New York, NY 10036

  Nelson Haight, c/o Mountain Crest Acquisition Corp, 311 W. 43rd Street, 12th
Floor, New York, NY 10036   Todd Milbourn, c/o Mountain Crest Acquisition Corp,
311 W. 43rd Street, 12th Floor, New York, NY 10036   Wenhua Zhang, c/o Mountain
Crest Acquisition Corp, 311 W. 43rd Street, 12th Floor, New York, NY 10036

 

PLAYBOY INVESTORS:

 

 

RT-Icon Holdings LLC, c/o Rizvi Traverse, 260 East Brown Street, Suite 380,
Birmingham, MI 48009, Attention: [●], Email: [●]

 

Drawbridge Special Opportunities Fund LP, c/o Fortress Investment Group LLC,
1345 Avenue of the Americas, 46th Floor, New York, NY 10105, Attention: [●],
Email: [●]

 

[Other Company Shareholders’ Names and Addresses]

 



 

 